Citation Nr: 1110873	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left ankle degenerative joint disease.

2.  Entitlement to service connection for left ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The reopened issue of entitlement to service connection for left ankle degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for left ankle degenerative joint disease and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final May 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ankle degenerative joint disease.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for left ankle degenerative joint disease is new and material, and the criteria for reopening the claim have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the claim, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for left ankle degenerative joint disease in in May 2007, and notified the Veteran of the decision in June 2007.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The basis of denial was the Veteran's service treatment records were unavailable and as such, there was no evidence of an inservice injury.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the May 2007 rating decision which addresses whether an inservice injury occurred.

The evidence of record at the time of the May 2007 rating decision relevant to the Veteran's claim for service connection included the January 1993 and April 2007 VA examination reports, and VA outpatient treatment records dated from March 1992 to December 1992, June 1998 to October 2004, and July 2006 to December 2006.  Since the May 2007 rating decision, evidence added to the claims file includes VA outpatient treatment records dated from March 2006 through October 2007, in December 2008, and in September 2009, as well as opinion letters dated in December 2007, February 2008, February 2010, and July 2010.  The Veteran also provided testimony at an August 2010 RO hearing before a Decision Review Officer (DRO), which provided new details as to the inservice incident in which the Veteran injured his left ankle.

The Veteran has, over the course of his appeal, provided lay statements as to the nexus between his current left ankle degenerative joint disease and his military service.  But lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. App. 183, 186, (1997).  Yet, for the purposes of reopening his claim, the focus here is on his testimony as to the in-service event, not the nexus between that event and his currently diagnosed left ankle degenerative joint disease.  To that end, the Veteran is indeed competent to describe the incident in which he was injured, to recall the symptoms he experienced, and to report his lay observations of the treatment he received.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The testimony provided at the August 2010 DRO hearing provided new details as to the incident and treatment, and was significantly more specific than the previous statements of record.  For those reasons, the testimony is neither cumulative nor redundant.

This evidence is "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted, reopening the issue of entitlement to service connection for left ankle degenerative joint disease is warranted.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left ankle degenerative joint disease is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran has provided lay statements as to a November 1952 event during his overseas military service in which he injured his ankle.  The record also reflects a current diagnosis of left ankle degenerative joint disease.  To that end, two of the Veteran's private physicians have indicated that the natural course of a traumatic ankle bone injury is the development of degenerative changes shown on x-ray.  While the medical statements of record; i.e., the July 2010 letter from Dr. Lee and the February 2010 letter from Dr. Giles, do not specifically relate the Veteran's in-service left ankle injury to his military service, they clearly suggest that such a nexus exists.  VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is thus triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  Especially because the April 2007 VA joints examiner did not provide a nexus opinion, remand is required.

Accordingly, the issue of entitlement to service connection for left ankle degenerative joint disease is remanded for the following:

1.  Schedule the Veteran for a VA joints examination to determine the etiology of his left ankle degenerative joint disease.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the service and postservice medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent or greater probability) that left ankle degenerative joint disease is related to the Veteran's military service.  The examiner must recognize that the Veteran's service treatment records are unavailable due to no fault of the Veteran, and his lay statements as to the inservice injury should be considered in lieu of those records, to the extent that the examiner finds the Veteran to be a credible historian.

A complete rationale must be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice of the examination date was sent to the address of record, and indicate whether any notice was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


